Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-12 in the reply filed on 01/21/2022 is acknowledged.  Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-8 and 11-12 are objected to because of the following informalities:  
In claim 1, line 5, the limitation “of a ceramic material;” should be amended to - - of a ceramic material; and - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US 8,668,442) in view of Malie et al. (US 9,840,914).
As applied to claims 1, 3 and 6, Morris et al. teach a process for manufacturing a turbomachine part (turbine nozzle 200 with static vanes 202, Figs. 2-5) coated with a thermal barrier, the process comprising manufacturing the part by additive manufacturing (col. 8, lines 15-36); depositing a bond coat (oxidation-resistance layer 258, Fig. 3) on the part (base material 253, Fig. 3); depositing on the bond coat (258) a layer comprising particles of a ceramic material (thermal barrier layer 276 made of yttria-stabilized zirconia, col. 4, line 10); and consolidating the layer by heat treatment in order to obtain a ceramic coating (col. 10, lines 15-23).  Morris et al. do not explicitly teach that the deposition of layer comprising particles of a ceramic material is done by electrophoresis.
Malie et al. teach a method of localized repair to a damaged thermal barrier wherein the part (turbine engine blade) is coated with a thermal barrier coating including ceramic particles by electrophoresis treatment (abstract, lines 1-13) followed by subjecting the part to a heat treatment to a temperature of higher than or equal to 1000C or higher than or equal 1100C (col. 4, lines 4-12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ electrophoretic technique for the deposition layer of Morris et al., as taught by Malie et al., as an effective means of using a deposition technique allowing a rapid, inexpensive 

As applied to claim 2, Morris et al. as modified by Malie et al. teach the invention cited including depositing the layer of ceramic material.  Malie et al, further teach that
the layer comprises a monomer which is a sol-gel (col. 2, lines 43-48) precursor of the ceramic material, the process further comprising a step of polymerization of the monomer to form said ceramic material (zirconium propoxide, col. 4, lines 54-55).

As applied to claim 4, Morris et al. as modified by Malie et al. teach the invention cited.  Morris et al. further teach wherein the bond coat comprises aluminide modified with Pt (platinum aluminide, col. 4, lines 19-22).

As applied to claims 5 and 11, Morris et al. as modified by Malie et al. teach the invention cited including heat treatment.  Malie et al. further teach wherein the heat treatment of the part to consolidate the ceramic coating is carried out by heating the part to a temperature of higher than or equal to 1000°C or higher than or equal 1100°C (col. 4, lines 4-12) which falls into the claimed ranges of “above 700°C” and “between 900°C and 1100°C.”

As applied to claims 7 and 12, Morris et al. as modified by Malie et al. teach the invention cited including depositing ceramic coating layer.  Malie et al. further teach wherein the ceramic coating layer has a thickness in a range of greater than or equal to 

As applied to claim 8, Morris et al. as modified by Malie et al. teach the invention cited including depositing ceramic coating layer on a part.  Morris et al. further teach wherein the part is a turbine air distributor comprising a plurality of blades, the ceramic coating being deposited on the blades (turbine nozzle 200 with static vanes 202, col. 3, lines 36-43, Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/16/2022